Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an apparatus and method for an analog-to-digital converter, the method comprising inter alia: operating the analog-to-digital converter for multiple duty-cycle periods, each duty-cycle period including an ON period and a standby period; performing a respective analog-to-digital conversion of an analog input signal during the ON period of each duty-cycle period; placing the analog-to-digital converter in a standby state during the standby period of each duty-cycle period; prior to placing the analog-to-digital converter in the standby state, placing the analog-to-digital converter in a foreground calibration state during a plurality of the standby periods; dividing a foreground calibration cycle into a plurality of foreground calibration portions; performing a respective foreground calibration portion during a respective calibration time slot of the standby period while the ADC system is in the foreground calibration state; receiving an input signal that corresponds to one or more programmable foreground calibration parameters; and configuring the foreground calibration cycle and/or the respective calibration time slots according to the programmable foreground calibration parameter(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Babu et al (US 5,248,973) teach a high speed, high-resolution analog-to-digital converter including a plurality of analog-to-digital conversion circuits and a digital correction circuit.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845